Citation Nr: 1519075	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-08 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent for service-connected status post right knee replacement.

2.  Entitlement to a disability rating greater than 10 percent for service-connected right hip degenerative joint disease associated with status post right knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and from August 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in White River Junction, Vermont.

In September 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a disability rating greater than 10 percent for right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post right knee replacement (previously rated as residuals of a right lateral meniscectomy with degenerative arthritis) is productive of pain and weakness, with no evidence of ankylosis, recurrent subluxation or lateral instability, impairment of tibia and fibula, or genu recurvatum; it is evaluated at the same rate were the leg amputated at the thigh.   

2.  The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for status post right knee replacement have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2014).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements.  The Veteran has not argued he has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that at the September 2014 Board hearing, the Veteran testified that he had received Social Security disability benefits since 2010.  However, neither the Veteran nor his representative indicated that the Social Security records would reflect the Veteran to have had another right knee joint replacement.  As such, the Board finds that a remand of this issue to obtain Social Security Administration records is not warranted.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

II.  Right Knee Disability

The Veteran's right knee disability is rated under Diagnostic Code (DC) 5055.  Under this code, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Diagnostic Codes 5260, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  Amputation at the middle or lower thirds of the thigh is rated as 60 percent disabling.  DC 5162, 5163, 5164.  Under 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.    

The Veteran underwent a knee replacement in September 2007 and was granted a 100 percent disability rating for one year following implantation of the prosthesis. This disability is currently assigned a 60 percent disability evaluation effective November 1, 2008.  The Veteran seeks a higher schedular rating for his right knee disability.  However, a second replacement surgery has not occurred and because the Veteran is already evaluated at the rate assigned for amputation at the thigh, were amputation to be performed, 38 C.F.R. § 4.68 precludes assignment of a higher rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the symptoms of the Veteran's service-connected status post right knee replacement, pain, stiffness, limited motion, grinding.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in the record.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.   The rating criteria are therefore adequate to evaluate the Veteran's status post right knee replacement, and referral for consideration of extraschedular rating is not warranted.  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


III.  TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities provided that if there is one such disability, it shall be ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Service connection is in effect for status post right knee replacement, rated 60 percent disabling; degenerative disc disease of the lumbar spine, rated 40 percent disabling; right hip degenerative joint disease, rated 10 percent disabling; right lower extremity sciatica, rated 10 percent disabling; and residuals from four surgical scars on right knee, rated noncompensable.  Thus, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The claims file shows that the Veteran was last employed in January 2010 at the Hampton Inn, where he held a position that required him to be on his feet eight hours a day, except for breaks and lunch.  His position required walking the halls of the hotel, picking up laundry, vacuuming, and cleaning the bathrooms.  Prior to that position, the Veteran worked at Advanced Auto Parts as a part-time driver.  Prior to that he worked at Burlington Electric for 16 years doing manual labor, including lifting and carrying items up the stairs.  The claims file shows that the Veteran has a high school education.

The July 2010 VA examiner opined that she did not see the Veteran continuing to do a manual labor job as it would be most aggravating to his right knee and right hip, although she also indicated that the Veteran's knee and hip pain did not exclude him from being gainfully employed at a sedentary job.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Thus, when considering this specific Veteran's disabilities in connection with his past employment history in manual labor and high school education, and resolving reasonable doubt in the Veteran's favor, the evidence of record establishes entitlement to TDIU.


ORDER

Entitlement to a disability rating in excess of 60 percent for status post right total knee replacement is denied.

Subject to the law and regulations governing the payment of monetary benefits, entitlement to TDIU benefits is granted.  


REMAND

The most recent medical treatment record in the claims file is an August 2011 VA treatment record.  At the September 2014 Board hearing, the Veteran's representative testified that the Veteran had an appointment in October 2014 and indicated that he would like those records to be considered in the appeal.  The Veteran testified that he received VA treatment at White River Junction every six months.  The records of the indicated additional treatment should be sought.  

The Veteran was last examined by VA for his right hip disability in December 2010.  In light of the stale VA examination report, a new VA examination is warranted to assess the current severity of this disability. 

Finally, at the Board hearing, the Veteran's representative testified that the Veteran had received Social Security benefits since 2010 because of his orthopedic issues.  These records are not contained in the claims file, and should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right hip disability.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his right hip disability, the nature, extent and severity of his symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request copies of any Social Security Administration disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect that and the Veteran should be notified.

4.  After associating any pertinent outstanding records with the file, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of the his right hip disability.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.  Any necessary tests should be conducted.  

All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.

5.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


